In The

Court of Appeals

Ninth District of Texas at Beaumont

____________________

NO. 09-02-498 CV
____________________

WILLIAM DREW PERKINS, Appellant

V.

CINDY DIGGS, Appellee




On Appeal from the 159th District Court
Angelina County, Texas
Trial Cause No. 30,136-97-4




O P I N I O N
         Cindy Diggs sued her former attorney, William Drew Perkins, for malpractice in
his representation of her regarding her deceased father’s estate. The trial court entered
judgment on a jury verdict for Diggs from which Perkins appeals.
           Perkins, who admittedly failed to name an executor when he drafted the deceased’s
will, brings one issue.  Citing Vinson & Elkins v. Moran, 946 S.W.2d 381, 401 (Tex.
App.--Houston [14th Dist.] 1997, writ dism'd by agr.), Perkins argues Diggs individually
may not recover from him for his negligence in failing to name an independent executor
in the will he drafted for her father. 
         We agree generally that an attorney owes a duty of care only to his or her client,
not to third parties who may have been damaged by the attorney's negligent representation
of the client.  See Barcelo v. Elliott, 923 S.W.2d 575, 577 (Tex. 1996).  But Diggs does
not assert a third party claim.  Further, Perkins does not maintain that any of the jury’s
findings allowed the recovery of a third party claim.  Diggs sued Perkins for his
representation of her, not that of the deceased or deceased’s estate.  And Perkins does not 
challenge Diggs’s assertion that they had an attorney/client relationship separate from his
representation of the deceased in the will drafting. 
         Among other causes of action, Diggs sued Perkins for breach of contract and
implied warranty and breach of fiduciary duty.  The jury found in Diggs’s favor on these
issues as well as others that support the verdict and judgment.  As Perkins does not contest
these findings, we overrule his issue and affirm the verdict and judgment.  See Harris v.
Gen. Motors Corp., 924 S.W.2d 187, 188 (Tex. App.--San Antonio 1996, writ denied).
         AFFIRMED.



                                                                                     DON BURGESS
                                                                                            Justice

Submitted on October 6, 2003
Opinion Delivered October 16, 2003

Before McKeithen, C.J., Burgess and Gaultney, JJ.